DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This Application is a continuation of U.S. Application No. 15/591,818 filed on May 10, 2017, now U.S. Patent No. 10,576,155, which is a continuation of U.S. Application No. 13/823,830 filed on March 13, 2013, now U.S. Patent No. 9,669,097 B2, which is a national stage entry of PCT/US11/52328 filed September 20, 2011 which claims priority from U.S. Provisional Application No. 61/384,486, filed on September 20, 2010 and from U.S. Provisional Application No. 61/514,270, filed on August 2, 2011.

Response to Amendment
	Applicant’s amendment filed December 14, 2021 amending claims 1, 2, 4, 8, 10 and adding new claims 11-28 has been entered.  Claims 3, 5 and 7 were previously canceled.  Claims 1, 2, 4, 6 and 8-28 are currently pending and presented for examination.  

Response to Arguments
Due to Applicant’s amendment to claims 1 and 2, the previous rejections of claims 1 and 2 under 35 USC 102(b) are hereby withdrawn.

The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,576,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejection over U.S. Patent No. 10,576,155 B2 is hereby withdrawn.
Accordingly, following the Examiner’s amendment detailed below, the claims of the instant application are free of the art and allowable for the reasons detailed below.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ravinderjit Braich on March 22, 2022.

The application has been amended as follows: 
(1). Claim 4 DELETE “and (11E,20Z,23Z)-N,N-dimetylnonacosa-11,20,23-trien-10-amine (Compound 44);”
DELETE “and”
(3). Claim 11 in between lines 31 and 32 INSERT:
“(11E,20Z,23Z)-N,N-dimethylnonacosa-11,20,23-trien-10-amine (Compound 44)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4, 6 and 8-28 of the instant application claim a cationic lipid of Formula A 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein L1 is an alkyl as recited in claim 1 of the instant application, and L2 is C3-C9 alkyl or C3-C9 alkenyl, or any pharmaceutically acceptable salt or stereoisomer thereof, as well as a lipid nanoparticle comprising the cationic lipid.
	The closest related prior art is Kitatsuji et al. (1971, Yakugaku Zasshi, 91(7), pages 713-20).
Kitatsuji et al. discloses the following compounds of formula A wherein L1 is C4-C24 alkenyl and L2 is C3-C9 alkyl or C3-C9 alkenyl:

    PNG
    media_image2.png
    549
    715
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    903
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    369
    893
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    899
    media_image5.png
    Greyscale
(see pages 714-715).
However, Kitatsuji et al. does not teach a compound of Formula A wherein L1 is an alkyl as recited in claim 1.
Furthermore, as detailed in the instant specification, lipid nanoparticles are prepared by an impinging jet process comprising mixing the compounds of formula A (cationic lipids) and other components (see pages 25-26).  Kitatsuji et al. does not teach or suggest preparing lipid nanoparticles comprising the compounds disclosed therein as claimed in instant claim 8.  
Therefore, the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1, 2, 4, 6 and 8-28 are allowed.  Claims 3, 5 and 7 are canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM